DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  delete “fand” in line 3 and substitute it by ------and--------.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (US 2017/0203030) in view of rush et al. (US 8,029,460).
 Regarding claim 1, Brewer discloses a method for wireless electronic communication between a medical apparatus and a remote electronic computing device (fig. 1A), comprising: generating and outputting by the medical apparatus an output signal (page 3, [0022]),  and establishing a pairing between the medical apparatus and the remote electronic computing device (page 3, [0022]).
 Brewer discloses all the limitations set forth above but fails to explicitly disclose including encoding data in the output signal according to a predetermined characteristic of the output signal; receiving and decoding by the remote electronic computing device the encoded data in the output signal.
 However, Rush discloses including encoding data in the output signal according to a predetermined characteristic of the output signal (fig. 1-fig. 4; col. 5, lines 43-55); receiving and decoding by the remote electronic computing device the encoded data in the output signal (col. 5, lines 43-67; col. 6, lines 1-2).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Rush within the system of Brewer in order to notify the patient of the occurrence of such medical conditions thereby increasing the safety of the system.

  Regarding claim 2, Brewer discloses wherein the medical apparatus includes an insulin delivery pump or other medical device and the remote electronic computing device includes a user interface and an input/output computing element for operating and controlling the insulin delivery pump or other medical device (page 3, [0022]).
 Regarding claim 3, Brewer discloses wherein the wireless electronic communication complies with at least one of a Bluetooth Low Energy (BLE) wireless protocol, a near field communication (NFC) protocol, or a radio-frequency identification (RFID) protocol (page 3, [0024]).
 Regarding claim 4, Brewer discloses wherein the predetermined characteristic of the output signal includes a bit rate or a symbol transmission rate, and the output signal includes data encoded according to the bit rate or a symbol transmission rate (page 10, [0076]).
 Regarding claim 5, Brewer discloses varying the bit rate in a sequence that generates the code, wherein the varied bit rate creates a pattern that is recognized by the remote electronic computing device and identified to represent a unique identification that is acceptable for pairing (page 10, [0076-0077]).
 Regarding claim 6, Brewer discloses wherein the bit rate or the symbol transmission rate is processed for encoding the data instead of data in a plurality of advertising packets exchanged between the remote electronic computing device and the medical apparatus by the medical apparatus including a processor and a memory that executes and stores, respectively, a custom Bluetooth Low Energy (BLE) stack including a unique profile that matches a profile stored on the remote electronic computing device (page 9, [0069]; page 10, [0075-0077]).
 Regarding claim 7, Brewer discloses wherein the predetermined characteristic of the output signal includes a signal strength of the output signal, and the output signal includes data encoded according to a modulated received signal strength indicator (RSSI) that is output to the remote electronic computer device (fig. 1A-Fig. 1B; page 5, [0049]).
  Regarding claim 8, Brewer discloses configuring the medical apparatus to include an electronic pairing device that processes an external event that changes a current state of the medical apparatus to a state that initiates the pairing (page 3, [0022]).

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (US 2014/0134561) in view of Smith et al. (US 2014/0134561).
   Regarding claims 9, 18, Brewer discloses a method for wireless electronic communication between a medical apparatus and a remote electronic computing device (fig. 1A-Fig. 1B), comprising: configuring the medical apparatus to include an electronic pairing device (page 3, [0022]); receiving by the electronic pairing device an external event that changes a current state of the medical apparatus to a state that authorizes a secure pairing and authentication operation with a remote electronic computing device (fig. 1-fig. 4; page 3, [0022-0024]; page 10, [0078-0080]). Claim 18, a controller that encodes data in an output signal according to a predetermined characteristic of the output signal (control with encoded in page 3, [0022]).
   Brewer discloses all the limitations set forth above but fails to explicitly disclose outputting by the medical apparatus a signal that facilitates the secure pairing and authentication operation with the remote electronic computing device.
  However, Smith discloses outputting by the medical apparatus a signal that facilitates the secure pairing and authentication operation with the remote electronic computing device (page 5, [0035]).
   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Smith within the system of Brewer in order to notify the patient of the occurrence of such medical conditions thereby increasing the safety of the system.

   Regarding claim 10, Brewer discloses wherein the electronic pairing device of the medical apparatus includes a near field communication (NFC) device and the method further comprises executing the NFC device to share data with the remote electronic computer device, wherein the data is secure due the NFC device exchanging an encryption key with the near field communication (NFC) device (page 9, [0069]).
 Regarding claim 11, Brewer discloses forming a coupling between the medical apparatus and the remote electronic computer device; and modulating signals on a mutual capacitance, wherein the remote electronic computer device receives an AC coupled version of voltage pulses generated at the medical apparatus, which are decoded into the data (fig. 1-fig. 4; page 3, [0022]).
Regarding claim 12, Brewer discloses wherein the electronic pairing device of the medical apparatus includes a voice recognition sensor that receives as the external event voice sounds captured by the remote electronic computer device, wherein the method further comprises: converting the captured voice sounds into electronic signals for output to the medical apparatus; and instructing the medical apparatus via voice commands to accept a pairing request from the mobile device (fig. 1-fig. 4; page 3, [0022]).
 Regarding claim 13, Brewer discloses wherein at least one of the electronic pairing device of the medical apparatus or the remote electronic computer device employs an audible emission that includes encoded data (page 5, [0045]).
  Regarding claim 14, Brewer discloses wherein each of the electronic pairing device and the remote electronic computer device includes an inertial measurement unit that detects a force when the medical apparatus in communication with the remote electronic computer device and detected signals in each inertial measurement unit match to confirm a pairing with respect to a pairing attempt of at least one of the pairing and authentication operation (fig. 1-fig. 4; page 3, [0022]).
 Regarding claim 15, Brewer discloses wherein the electronic pairing device includes at least one light emitting device and one or more sensors of electromagnetic radiation of the at least one light emitting device that facilitates at least one of the pairing and authentication operation (fig. 1-fig. 4; page 3, [0022]).
  Regarding claim 16, Brewer discloses wherein when coupled together at least one of the electronic pairing device and the remote electronic computing device detects an orientation of the medical apparatus and/ or the remote electronic computer device, and that records a change in the orientation to generate an encryption key for at least one of pairing and authentication (page 3, [0022]; page 10, [0078-0079].
 Regarding claim 17, Brewer discloses wherein at least one of the electronic pairing device of the apparatus and an inertial measurement device of the remote electronic computing device detects a tactile force of a coupling of the medical apparatus fand remote electronic computing device for purposes of at least one of pairing and authentication (page 5, [0045]; page 10, [0078-0079]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosinko et al. (US 2017/0246380) discloses device and method for setting therapeutic parameters for an infusion device.
Savoie et al. (US 8,939,928) discloses medical device………harvesting.
Daniels et al. (US 2021/0084700) discloses system and method….device.
Searle et al. (US 11,464,899) discloses wireless………medical devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
October 29, 2022

                                                                                  /DANIEL PREVIL/                                                                                  Primary Examiner, Art Unit 2684